t c memo united_states tax_court roy g and dorothy m welker petitioners v commissioner of internal revenue respondent docket no filed date george e marifan and iris miranda-kirschner for petitioners michael w bitner for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows year deficiency b b a b b b additions to tax sec sec_6653 a sec_6653 sec_6653 sec_6653 dollar_figure dollar_figure -- -- of the dollar_figure interest due on dollar_figure big_number -- -- of the big_number interest due on dollar_figure -- dollar_figure of the -- big_number -- big_number of the -- interest due on dollar_figure big_number big_number interest due on dollar_figure respondent determined the additions to tax for fraud only against petitioner roy g welker mr welker after concessions the issues for decision are whether mr welker is liable for additions to tax for fraud for and and whether petitioners are liable for additions to tax for a substantial_understatement for and unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners husband and wife resided in belleville illinois at the time they filed their petition mr welker who had a high school education prepared petitioners' tax returns for each of the years in issue mr welker worked at miller-senate finance co miller- senate as the office manager loan officer as such he ran the day-to-day operations of miller-senate his duties included approval of vehicle loans preparation of documents relating to such loans arrangement of credit lines and collection and repossession activities virtually all of the loans mr welker approved on behalf of miller-senate were loans for cars purchased from bob brockland pontiac-gmc brockland pontiac brockland pontiac utilized miller-senate for the financing of new and used cars sold to high risk customers miller-senate obtained these high risk loans the high risk loans by purchasing chattel mortgage contracts from brockland pontiac miller-senate lost approximately dollar_figure on these loans mr welker and brockland pontiac had an arrangement whereby brockland pontiac made payments to mr welker in the amount of dollar_figure in cash for each high risk loan mr welker purchased on unless otherwise indicated all descriptions refer to the and tax years high risk customers were those who could not qualify for conventional financing through banks and dealer financing behalf of miller-senate the cash payment the cash payments were placed in envelopes with the name welker on them and mr welker received them when he arrived at brockland pontiac to pick up the papers for the high risk loans mr welker never thanked bob brockland for any of the cash payments and mr welker never was surprised that he received dollar_figure in cash for each loan he approved bob brockland did not consider the cash payments to mr welker to be gifts from brockland pontiac instead he thought they were fees which were a cost of doing business mr welker received the following amounts from brockland pontiac as a result of his purchase of high risk loans on behalf of miller-senate year amount dollar_figure big_number big_number big_number mr welker did not keep any records of the cash payments he received from brockland pontiac we note that some of the first few payments were dollar_figure in cash rather than dollar_figure we use dollar_figure as the amount of the cash payment throughout the opinion for convenience only neither party explained why the total for or is not divisible by or richard breslin mr breslin a c p a was the accountant for miller-senate mr breslin and mr welker regularly went to lunch each month after mr breslin reviewed miller-senate's records at these lunches mr welker occasionally asked mr breslin questions about tax_return preparation mr breslin remembered questions regarding how to handle a dividend_exclusion report a gain on the sale of stock and report income that was not evidenced by a form_1099 mr breslin did not remember having any conversations with mr welker regarding the tax treatment of gifts brockland pontiac did not issue any forms to mr welker for the cash payments however mr welker was aware that he had to report all his income on his tax_return regardless of whether he received a form_1099 mr welker did not report the cash payments as income for the years in issue on date special_agent debra k alexander ms alexander and revenue_agent timothy e neighbors mr neighbors interviewed mr welker at his home ms alexander read mr welker his rights and informed him that he was under criminal investigation for unreported income he received from brockland pontiac mr welker stated that for the years in issue he reported all of his income on his tax returns mr welker also told ms alexander and mr neighbors that he did not receive any other income or any gifts during the years in issue during the interview ms alexander specifically asked mr welker about the cash payments mr welker received from brockland pontiac from through however mr welker told ms alexander that he did not want to comment on this matter on date ms alexander and mr neighbors met with mr welker again mr welker told ms alexander that he did not want to discuss the cash payments he received from brockland pontiac it was not until date that mr welker was willing to discuss the cash payments mr welker admitted that he did receive cash payments from brockland pontiac mr welker however claimed that the cash payments were gifts in united_states v roy g welker criminal no 90-30042-wlb s d ill date mr welker was charged with willfully filing false income_tax returns for and in violation of sec_7206 the criminal tax case during the criminal tax case in addition to filing amended tax returns for the years in issue and reporting the cash payments from brockland pontiac as income mr welker filed a document entitled defendant's version of the offense with the district_court in this document mr welker admitted that when he prepared his income_tax returns for the years in issue he knew that he should have reported the cash payments from brockland pontiac as income mr welker also admitted that he did not believe that his tax returns for the years in issue as well as were true and correct as to every material matter on date as a result of mr welker's plea of guilty in the criminal tax case the united_states district_court for the southern district of illinois found mr welker guilty of violating sec_7206 for and addition_to_tax for fraud opinion the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 a underpayment_of_tax petitioners admitted in their amended returns that they had underreported in their original returns cash payments from brockland pontiac for each year in issue the filing of those amended returns is an admission of an underpayment_of_tax for each of those years see 464_us_386 b fraudulent intent the commissioner must prove that a portion of such underpayment for each taxable_year was due to fraud 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash see spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we note that some conduct and evidence can be classified under more than one factor mr welker's sophistication and experience mr welker was an office manager loan officer for a finance company he had a high school education and no formal training in tax_return preparation or accounting mr welker however knew to deduct social_security and withholding taxes from the amounts he paid himself from miller-senate additionally he informally asked miller-senate's accountant some questions about tax_return preparation consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 consistent and substantial_understatement of income however may be strong evidence of fraud when coupled with other circumstances 70_tc_562 affd without published opinion 621_f2d_439 5th cir a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income may justify the inference of fraud 348_us_121 mr welker concedes that he consistently underreported income taking into account the record as a whole this is evidence of fraud failure to maintain adequate books_and_records failure to maintain adequate books_and_records may be indicative of fraud 89_tc_1280 gajewski v commissioner supra pincite mr welker did not keep any records regarding the cash payments he received from brockland pontiac this is evidence of fraud intent to mislead misleading statements to an investigating agent may be evidence of fraud see gajewski v commissioner supra pincite mr welker argues that from the very beginning he always believed that the cash payments from brockland pontiac were gifts and he so informed ms alexander and mr neighbors on date in his first interview with ms alexander and mr neighbors on date however mr welker stated that he did not receive any gifts during the years in issue additionally as part of the criminal tax case mr welker admitted that when he prepared his income_tax returns for the years in issue he knew that he should have reported the cash payments from brockland pontiac as income if mr welker had truly believed that the cash payments were gifts he misled ms alexander and mr neighbors on date when he told them he had received no gifts since mr welker knew that he should have reported the cash payments from brockland pontiac as income when he prepared his returns he misled ms alexander and mr neighbors on date when he told them that the cash payments were gifts all of this is evidence of fraud lack of credibility of mr welker's testimony a taxpayer's lack of credibility inconsistent testimony or evasiveness are factors in considering the fraud issue 743_f2d_309 5th cir affg tcmemo_1984_25 mr welker claims that he asked mr breslin about who pays the tax on gifts it is questionable however whether mr welker ever discussed the tax treatment of gifts with mr breslin mr breslin had no recollection of such a conversation however he specifically remembered discussing how to handle a dividend_exclusion report a gain on the sale of stock and report income that was not evidenced by a form_1099 with mr welker at trial mr welker claimed that he originally told ms alexander that he did not receive any gifts because he didn't want to get bob brockland in trouble mr welker could not even if mr welker and mr breslin had this discussion mr welker never informed mr breslin about the circumstances surrounding the receipt of the cash payments from brockland pontiac explain how this information would have gotten bob brockland in trouble furthermore bob brockland did not consider the cash payments to mr welker to be gifts from brockland pontiac instead he thought they were fees which were a cost of doing business mr welker also implied that he did not need to be wholly forthright or honest in his meetings with the agents because he wasn't on a stand or on trial additionally a conviction under sec_7206 may render a taxpayer's credibility suspect see piazza v commissioner tcmemo_1985_222 see also fed r evid a mr welker pleaded guilty to and was found guilty of willfully filing false income_tax returns in violation of sec_7206 for and all these facts when taken together are evidence of fraud filing false documents the criminal tax conviction although not dispositive mr welker's convictions under sec_7206 are probative evidence that he intended to evade taxes see 84_tc_636 dealing in cash the exclusive use of cash when conducting business transactions when coupled with a lack of recordkeeping is evidence of fraud mcgirl v commissioner tcmemo_1996_313 see also 70_tc_1057 dealing extensively in cash increases the relevance of inadequate recordkeeping in determining fraudulent intent mr welker exclusively received cash payments from brockland pontiac and kept no records of the payments this is evidence of fraud c conclusion after reviewing all of the facts and circumstances we conclude that respondent has clearly and convincingly proven that the underpayment_of_tax for each of the years in issue was due to fraud on the part of mr welker therefore we sustain respondent's determination that mr welker is liable for additions to tax for fraud pursuant to sec_6653 and b for and and sec_6653 and b b for and addition_to_tax for a substantial_understatement on brief petitioners argue that respondent committed an abuse_of_discretion by failing to waive the addition_to_tax for a substantial_understatement because mr welker provided a reasonable explanation for the understatement and held a good_faith but mistaken belief that the cash payments were gifts respondent argues that there was no abuse_of_discretion in failing to waive the addition_to_tax because no reasonable_cause exists petitioners failed to establish at trial that there was reasonable_cause for treating the cash payments as gifts or that mr welker believed in good_faith that they were gifts to the contrary in his criminal case he admitted that when he filed his tax returns he knew that the cash payments should have been reported as income accordingly the additions to tax for a substantial_understatement are sustained to reflect the foregoing decision will be entered under rule
